Citation Nr: 1746579	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and anxiety disorder.

3.  Entitlement to a rating in excess of 10 percent for a service-connected right ankle disability.

4.  Entitlement to a compensable rating for a service-connected right little finger disability.

5.  Entitlement to a rating in excess of 10 percent for service-connected gastroesophageal reflux disease (GERD).

6.  Entitlement to a total disability rating based on individual unemployability as a result of service connected disabilities (TDIU).

7.  Entitlement to a rating in excess of 40 percent for a service-connected lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active service in the Army from June 1971 to July 1973 and October 1973 to October 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) in January 2011.  A transcript of that hearing is of record.

The issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to increased ratings for a right ankle disability, a right little finger disability, and GERD, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a January 2008 rating decision, the Veteran's claim for service connection for an acquired psychiatric disorder was denied as the evidence failed to link his acquired psychiatric disorder to his active service.  This decision was not appealed and no new and material evidence was submitted within a year of that decision.
 
2.  The evidence received since the January 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim.

3.  Ankylosis of the spine has not been shown; and incapacitating episodes of intervertebral disc syndrome having a total duration of at least six weeks during a 12 month period have not been shown.


CONCLUSIONS OF LAW

1.  The January 2008 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received since the January 2008 rating decision that is sufficient to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for a rating in excess of 40 percent rating for a lumbar spine disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claims at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board, but he declined.

The Veteran was also provided VA examinations and neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).  To the extent the representative suggested that it should be considered whether a new back examination is warranted, the representative did not suggest that the Veteran's service connected back disability had worsened in severity since his last examination, so as to support the ordering of an additional examination.
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Reopening Claim

Generally, a claim that has been finally denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.

New evidence means evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  The Court interprets the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was denied in January 2008.  The Veteran did not appeal the January2008 rating decision, nor did he submit any new and material evidence within a year of the January 2008 rating decision.  See 38 C.F.R. §3.156(b).  The January 2008 rating decision thereby became final.

At the time of the January 2008 rating decision, the record consisted of the Veteran's service treatment records (STRs), VA medical records, and private medical records.

Evidence received since the January2008 rating decision includes additional VA and private treatment records, as well as the testimony of the Veteran and his brother at a DRO hearing.  VA medical records show that he treated for back pain and depression in October 1995.  In addition, his brother testified that he was depressed due to his service-connected disabilities.  This evidence is presumed credible for the limited purposes of reopening the claim, and when that is done, the new information is considered to be material and is therefore sufficient to reopen the previously-denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the claim is reopened.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

In May 2009, the Veteran filed a claim seeking a disability rating of 40 percent for his lumbar spine disability.  The Veteran asserts that he is entitled to a higher rating.

Back disabilities are rated under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a. 

Under the current Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12 month period on appeal.  A 60 percent rating is assigned when IVDS causes incapacitating episodes having a total duration of at least six weeks during a 12 month period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1). 

The evidence of record does not appear to show that the Veteran has experienced any IVDS having a total duration of at least six weeks during a 12 month period.  At a July 2010 VA examination, the Veteran denied having IVDS.  The July 2014 VA examiner indicated that the Veteran had IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the previous 12 months, equivalent to a 20 percent disability rating.  As such, there is no evidence showing that the Veteran had been prescribed any bed rest having a total duration of at least six weeks during a 12 month period, equivalent to a 60 percent rating, to treat her lumbar spine disability. 

Because the prescription of bed rest is a foundational requirement of a rating under this section of the rating schedule, the absence of any prescribed bed rest precludes a rating from being assigned under it.  As such, a rating based on IVDS is not appropriate, and it is therefore more beneficial to evaluate the Veteran's lumbar spine disability under the General Rating Formula for Diseases and Injuries of the Spine. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

The Veteran's treatment records do not reveal any finding of spinal ankylosis.
	
In July 2010, the Veteran was afforded a VA examination.  The Veteran reported having flare-ups with stooping, heavy lifting, prolong standing, or prolonged ambulation.  On examination, he demonstrated flexion to 40 degrees, extension to 20 degrees, left and right lateral flexion to 30 degrees, and left and right rotation to 30 degrees.  The Veteran was unable to perform repetitive use testing.  

In July 2014, the Veteran was afforded a VA examination.  The Veteran reported having constant back pain.  He also reported having flare-ups with prolonged sitting, driving, and bending.  On examination, he demonstrated flexion to 50 degrees with pain at 45 degrees, extension to 5 degrees with pain at 5 degrees, left and right lateral flexion to 10 degrees with pain at 10 degrees, and left and right rotation to 10 degrees with pain at 10 degrees.  Repetitive use testing resulted in reduced flexion to 25 degrees and left and right lateral flexion to 5 degrees.  The examiner reported that the Veteran had function loss that included less movement than normal, pain on movement, and interference with sitting, standing and/or weight-bearing.  The Veteran retained normal 5/5 strength in his lower extremities.  The examiner reported there was no ankylosis of the spine.  The examiner reported that the Veteran's lumbar spine disability resulted in none to moderate limitations in performing his activities of daily living and prevented him from shopping and participating in sports.  The examiner reported that the Veteran's lumbar spine did not preclude him from obtaining or maintaining a gainful sedentary type employment that did not require lifting, pushing, pulling or carrying more than 15 to 20 pounds, require overhead activities, or require prolonged standing or sitting.

The Veteran was granted a 40 percent rating based on the reduced range of motion in his lumbar spine, which is the highest rating available for limitation of range of motion.  The only available ratings in excess of 40 percent ratings require are 50 percent, which requires unfavorable ankylosis of the entire thoracolumbar spine, and 100 percent, which require ankylosis of the entire spine.  No objective medical evidence has shown any ankylosis in the Veteran's spine, and no argument has been advanced to the contrary.  As such, an orthopedic rating in excess of 40 percent is not warranted.

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the Veteran is in receipt of the maximum rating allowed based range of motion.  The only ratings available are a 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating for ankylosis of the entire spine.  Where a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

Accordingly, a rating in excess of 40 percent for a lumbar spine disability is not warranted.  As such, the claim is denied.


ORDER

New and material evidence has been presented, and the claim of entitlement to service connection for an acquired psychiatric disorder is reopened.

A rating in excess of 40 percent for a lumbar spine disability is denied.



REMAND

Regarding the Veteran's service connection claim for an acquired psychiatric disorder, the Veteran's STRs show that he reported having depression in March 1990 and August 1991 during his active service.  Treatment records after his active service show that in October 1995, he received treatment for back pain and depression.  He was later diagnosed with bipolar disorder in October 1997.  At the DRO hearing, his brother suggested that he was of the opinion that the Veteran was depressed due to his service-connected disabilities.

In light of the above, the Board finds that the Veteran should be afforded a VA examination to obtain an opinion on the etiology of any current acquired psychiatric disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding the Veteran's increased rating claims, the last VA examination for his service-connected right little finger was conducted in July 2010 and the last examinations for his right ankle disability and GERD were conducted in July 2014.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  New examinations are required to evaluate the current nature and severity of the Veteran's right ankle disability, right little finger disability, and GERD.

In addition, the issue of a TDIU is inextricably intertwined with the adjudication of the other remanded issues, and therefore it too will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination by a VA psychiatrist or psychologist.  The examiner should diagnose any current Axis-I psychiatric disability.  The examiner should provide opinions responding to the following:

(a) What is (are) the diagnosis(es) for the Veteran's current acquired psychiatric disorder(ers), if any?

(b) For each acquired psychiatric disorder diagnosed, please offer the following opinions:

i) Is it at least as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disorder either began during or was otherwise caused by his military service?  Why or why not? 

ii) Is it at least as likely as not (50 percent or greater) that any acquired psychiatric disorder was caused by a service-connected disability or medications for a service-connected disability?  Why or why not?

iii) Is it at least as likely as not (50 percent or greater) that any acquired psychiatric disorder was aggravated (made worse) by a service connected disability?  Why or why not?  If aggravation is found, the examiner should attempt to establish the baseline level of severity of the nonservice-connected disease or injury by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  
 
The examiner should discuss the effects, if any, of any acquired psychiatric disorder on the Veteran's ability to sustain substantial gainful employment. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected right ankle disability, right little finger disability, and GERD.  The examiner should discuss the effects, if any, of his right ankle disability, right little finger disability, and GERD on the Veteran's ability to sustain substantial gainful employment.

3.  Then, readjudicate the appeal, including the claim for a TDIU.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


